Citation Nr: 1211995	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran presented testimony during a videoconference hearing before a Veterans Law Judge (VLJ), other than the undersigned (VLJ), in May 2000, at which time testimony was taken only as to the issue of service connection for PTSD.  

In September 2002, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated a January 2001 Board decision that denied service connection for post-traumatic stress disorder (PTSD) and remanded the case for readjudication and, in turn, the Board remanded the issue in July 2003 for further development.  

An April 2006 Board decision granted a rating of 20 percent for service-connected postoperative residuals of the right shoulder prior to April 6, 2000, but a rating in excess of 30 percent for that disorder since that time was denied.  The claim for service connection for a right ankle disorder was remanded. 

In a separate Board decision in April 2006 the Board remanded the issue of service connection for PTSD, at which time it was noted that the Veteran had been re-scheduled for an additional videoconference hearing for July 8, 2005.  

However, the record shows that he failed to report to the scheduled hearing.  As the record does not contain further indication that the Veteran or his representative has requested an additional hearing or that the hearing be rescheduled, the Board deems the Veteran's request for a videoconference hearing before a VLJ withdrawn.  See 38 C.F.R. § 20.704. 

An October 2006 rating decision effectuated the April 2006 Board decision and granted an increase for the service-connected right shoulder disorder from 10 percent to 20 percent for the period from February 27, 1998, to April 5, 2000, and confirmed and continued the 30 percent rating for that disorder from April 6, 2000.  

Subsequently, a September 2011 rating decision confirmed and continued a 30 percent rating for status post dislocation and surgery of the right shoulder and also confirmed and continued a 30 percent rating for pes planus with plantar nodule of the right foot.  A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was also denied.  At that time the Veteran did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  However, the Veteran has not appealed the denial of a TDIU rating.  

Then, an October 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, both effective January 8, 1992.  The Board notes that with this grant, the Veteran now meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a)(3) (disabilities affecting a single body system, e.g., orthopedic, may be combined to obtain the required 40 percent rating when there is additional disability resulting in a combined rating of 70 percent).  

In light of the Veteran's now meeting the schedular criteria of 38 C.F.R. § 4.16(a)(3), if he now believes that he is entitled to a TDIU rating, he should file such a claim with the RO.  


FINDINGS OF FACT

A right ankle disorder first manifested decades after active service and is unrelated to the Veteran's military service and a right ankle disorder is not due to or aggravated by a service-connected disorder.  



CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by active service; arthritis of the right ankle did not manifest to a compensable degree within one year after service discharge; and is a right ankle disorder is not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements apply to all five elements of a service connection claim, which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with post-adjudication VCAA notice by letter, dated in January 2005.  He was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  
In this case the notification was prior to readjudication of the claim in the Supplemental Statement of the Case (SSOC) in October 2011.  

Moreover, as the claim is denied, no disability rating and effective date will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the Veteran with respect to any defect in the VCAA notice required under Dingess, at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran declined the opportunity to testify in support of his claim.  

The April 2006 Board remand noted that the Veteran is service-connected for pes planus with plantar nodules of the right foot and that a December 1992 VA treatment notation indicate that he complained of pain in the first metatarsal phalangeal (MTP) joint of the right foot, and that there was evidence of degenerative joint disease (DJD) in the first MTP and of flat foot leading to ankle pain (due to mechanical stress).  In light of this, the Veteran was to be afforded a VA examination containing an etiology opinion regarding the claimed right ankle disorder.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Also, any additional and relevant private or VA medical treatment records were to be obtained.  

A review of the claim files since the 2006 remand reflects that the RO engaged in extensive attempts to locate and obtain any additionally relevant medical evidence and all such records that could be located are now on file.  Moreover, the Veteran's representative has not alleged that there are now any outstanding clinical records, VA or private, which are not on file. 

Also, the Veteran was afforded a VA examination in conjunction with this claim pursuant to the 2006 Board remand.  That VA examination yielded an informed medical opinion which directly responded to the question posed in the Board's 2006 remand.  

It has recently been alleged by the Veteran's service representative that this recent VA examination was inadequate because it did not consider all evidence on file, particularly matters relating to the chronology of the development of the Veteran's right ankle disorder.  However, a review of that examination report shows that the record was extensively reviewed and the chronology of the development of the right ankle disorder was adequately set forth.  

It was also alleged by the service representative that there was evidence that the claimed right ankle disorder had resolved but that service connection should nonetheless be granted to the extent that the Veteran had any right ankle disability during the pendency of this appeal, citing McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be granted for disability, even if it resolved during the pendency of an appeal).  As to this, the Board is well aware of the holding in McClain, Id., but finds that any right ankle disorder, even if it resolved during the pendency of this appeal does not warrant service connection.  

It has been alleged that the recent VA nexus examination did not address the matter of secondary aggravation, i.e., whether a service-connected disorder or disorders aggravated a claimed right ankle disorder.  However, examination report shows that the matter of aggravation was addressed and that it was the examiner's opinion that there was no such aggravation, inasmuch as it was concluded that any current right ankle disability was not related to a service-connected disability.  Because the examiner opined that there was no relationship, it necessarily addressed both proximate causation as well as aggravation.  

The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and the opinion request in the 2006 Board remand.  38 C.F.R. § 3.326 (2010).   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Accordingly, there has been substantial with the Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

The Veteran's STRs show that in July 1969 the Veteran was hospitalized for cellulitis of the left (not right) ankle, at which time he had edema and swelling of the left ankle.  In June 1970 he underwent deep excision of plantar warts on each foot.  His STRs are negative for complaints, signs, symptoms, treatment or history of right ankle disability.  

On VA examination in November 1971 the Veteran's gait was normal.  He had slight flattening of the metatarsal arches and moderate callosities on each foot over the distal palmar heads of the 1st and 5th metatarsals, bilaterally.  

VA outpatient treatment (VAOPT) treatment records show that in January 1992 it was noted that the Veteran had been in a motor vehicle accident (MVA) in 1979 with resultant neck injury and which had affected his right side, including his right arm and leg.  In February 1992 he complained of having bilateral foot pain for 20 years.  After an examination the diagnosis was bilateral pes planus with plantar keratosis.  It was reported that the Veteran had been misdiagnosed as having plantar warts in the 1970s and 1980s but he definitely did not have plantar warts.  In December 1992 the Veteran reported having a 4 month history of right ankle pain, with occasional swelling of the right ankle.  It was felt that he had flat feet leading to ankle pain, due to mechanical stress. It was noted that he had DJD of the right 1st metatarsophalangeal (MTP) joint.  Another notation of that same date indicates that there was evidence of DJD in the 1st MTP and flat feet leading to mechanical degeneration in his right ankle.  Later that month it was noted that he had bilateral hallux valgus, greater on the right than the left.  X-rays in April 1994 found bilateral pes planus and mild hallux valgus on the right. 

A VA podiatrist reported in January 1999 that he had treated the Veteran for a right foot bunionectomy with a condelectomy of the 4th metatarsal head.  

VA X-rays of the Veteran's right ankle in May 1999 were normal.  

In August 1998 the Veteran reported that his painful bunions, calluses, and arthritis of the right foot had progressively worsened since 1969.  The assessment was functional hallux limitus with DJD of the right 1st metatarsophalangeal joint, and a Tailor's bunion.  

In July 2000 a VA podiatrist reported that following the Veteran's right foot surgery in April 2000 he continued to have right foot pain.   

On VA examination in April 2004 it was reported that following multiple surgeries on his right foot the Veteran developed an abnormal gait which placed abnormal stress on his right ankle.  

On VA examination in January 2009 the Veteran's medical records and claim files were available and reviewed.  The examiner reported that service connection for callosities of the Veteran's feet was originally granted in 1971, following discharge from active service.  In 1992 a VA podiatrist indicated that there had been a misdiagnosis and that the Veteran actually had bilateral pes planus and, thus, the service-connected disability was recharacterized as bilateral pes planus.  It was noted that the Veteran reported that he felt that during service he had had warts or callosities of the feet which were excised and that he had never had flat feet.  

The examiner noted that the STRs were entirely silent regarding most of the Veteran's active feet issues.  He currently had bilateral hallux valgus and bilateral pes planus.  After a long temporal gap of 20 to 22 years after service he underwent multiple surgical procedures on his feet, the most recent being in 1999 or 2000, including a bunionectomy for hallux valgus and Morton's neurectomy.  It was noted that the STRs contained only a single clinical notation regarding the Veteran's feet, dated in June 1970 which indicated that he had bilateral plantar warts, status post excision.  A 1971 VA examination had revealed moderate but stable bilateral callosities of the feet over the 1st and 5th metatarsal heads which continued to be stable to the current time.  Thereafter, he had no active complaints relative to his feet and after a long temporal gap of 20 to 22 years after service he presented for the first time to VA in the 1992 with foot related symptoms at which time he was diagnosed as having bilateral hallux valgus and bilateral pes planus.  

In the interval, from the 1970s to the early 1990s, the Veteran (by his admission) had been in a motor vehicle accident (MVA) in the late 1970s, either 1976 or 1977, following which he had problems not only with the neck and right arm but also his right leg.  He reported that this had caused him to be crippled on the right side of his body, including his right ankle, right knee, and right hip all of which had hurt since that MVA.  He had also developed chronic pain syndrome related to, in part, fractures of his shoulder, right foot, and right hip as well as osteopenia, and osteoporosis.  The Veteran's history of VA treatment during and since the 1990s was reported, including a 1992 clinical notation of his having swelling of the right ankle, as was his history of multiple surgical procedures on his right foot.  

The examiner reported that there "is a long paucity of data over a long temporal gap of  > 20 - 22 years since he left the military service in 1971 till 1992 when he started CT VA care and in the mean time had problems with MVA/other service unrelated injury [neck/back, related neck/back surgeries]."   A current right ankle X-ray was unremarkable.  The Veteran denied having weakness, instability or giving way of the right ankle.  

A physical examination revealed multiple small well healed surgical scars of the right foot and right Achilles tendon.  The diagnosis was a right ankle strain with no gross abnormal musculoskeletal pathology of the right ankle found on examination.  The examiner felt that the Veteran most likely had post active duty right ankle injuries and the Veteran's presentation in 1992 with right ankle swelling was most likely after such injuries, although the Veteran was reluctant to give any details, and this was many years prior to his right foot surgeries starting in 1999.  He had probably had a prolonged period of a right ankle strain after this MVA in the 1970s, years after service discharge.  Overall, there was no evidence in the claim files, including the STRs, that any of the Veteran's currently claimed right ankle symptoms were in any way caused by or incurred in or aggravated by or permanently worsened by his military service and, thus, was entirely unrelated to his military service.  

In sum, the examiner reported that it was "less likely as not (less than 50/50 probability) that the currently claimed right ankle disorder became manifest during active service or to a compensable degree within one year of release from active duty, and thus this right ankle disorder/condition is otherwise entirely unrelated to his active service."  

The examiner further stated that it was "less likely as not (less than 50/50 probability) that the currently claimed right ankle disorder is related to any in-service complaints-injuries; is related to a service-connected disability, including pes planus with plantar nodules of the right foot."  

On VA examination in December 2010, to determine whether the Veteran's service-connected disabilities rendered him unable to secure and maintain gainful employment, neither his medical records nor his claim files were reviewed.  It was reported that the onset of his right ankle pain had been in 1993.  Due to pain from callous formations on the sole of his right foot he began walking with his ankle bent inwards to relieve the pain and he had developed coarse skin on the heel of his right foot.  His course thereafter had been intermittent with remissions.  He took narcotic medications for pain in multiple joints, including the right ankle.  He had had surgery in the past for interruption of the right Achilles but it had not been successful.  It was reported that his right ankle problem had resulted from his foot problems.  After a physical examination the diagnoses included recurrent right ankle strain/sprain with no loss of function.  It was reported that the "ankle-foot issue [was] primarily a foot issue, as the ankle pain had mostly resolved."  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish a chronic inservice disease there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); also see 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The STRs are negative for disability of the right ankle and while the Veteran was treated for disability of his feet during service, as well as for unrelated cellulitis of the left ankle, it is not contended that he was treated for right ankle disability during service.  The evidentiary record as a whole simply does not demonstrate that the Veteran had a chronic right ankle disability during his military service.  

With respect to the Veteran's statements of continuous postservice right ankle pain, the Board must assess the competency and credibility of lay statements regarding continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis; the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had right ankle pain.  Thus, the credibility of his supporting statements must be assessed.  Here, not only are the STRs negative as to the Veteran's right ankle but the earliest evidence pertaining to disability, or to signs or symptoms referable to the Veteran's right ankle does not antedate 1992.  At that time he reported having had right ankle pain for only four months.  Moreover, as noted by the recent VA examiner in 2009, the Veteran had an intervening MVA in the 1970s which he has attributed disability of his right lower extremity, including his right ankle.  The initial postservice clinical records contain no mention of a much earlier symptoms pertaining to the Veteran's right ankle and had military service been the commencement of his current chronic right ankle disability, it would be expected that he would have related a history of continuous postservice right ankle pain at a much earlier time; and in particular a time pre-dating the postservice MVA. 

The recent examiner in 2009 noted the Veteran's reluctance to provide additional information pertaining to his postservice MVA.  Significantly, that examiner reviewed the multiple volumes which now make up his claim files.  After that review, and an examination of the Veteran and recording the Veteran's own recitation of his medical history, the examiner concluded that the Veteran's current right ankle disability was unrelated to his military service.  Rather, that examiner concluded that the Veteran's current right ankle disability was due to the Veteran's postservice MVA, only after which the Veteran had presented for treatment of right ankle disability.  

Accordingly, for reasons discussed above, the Board finds the Veteran's statements of continuous right ankle pain since his military service are not credible and are of such little probative value as to not outweigh the negative medical nexus opinion of the 2009 VA examiner.  

Next, the Board observes that the Veteran is service-connected for PTSD, rated 30 percent disabling; residuals of dislocation and surgery of the right shoulder, rated 30 percent disabling; and pes planus with plantar nodules of the right foot, rated 30 percent disabling.  Addressing the question of whether the Veteran has right ankle disability which is due to or aggravated by his service-connected disability of the feet, the Veteran is not competent to proffer an opinion in this regard because such an opinion requires medical education, training, and expertise.  

In support of this contention are the December 1992 VAOPT record and the 2004 VA examination report which indicate that, respectively, the Veteran's pes planus and his multiple surgical procedures on his feet caused mechanical stress or an abnormality gait which lead to right ankle disability.  Similarly, the December 2010 VA examination reported that the Veteran's right ankle pain resulted from his service-connected disability of the feet.  

On the other hand, the January 2009 VA examiner rendered an opinion that the Veteran's current right ankle disability is unrelated to his service-connected disability of the feet.  

Matters for analysis of medical opinions include, but not limited exclusively to, (1) why cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition has manifested itself in an unusual manner, and an opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the examination or opinion, or both.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the opinion expressed in the December 1992 VAOPT record and by the 2004 VA examiner were not based upon a review of the Veteran's entire clinical history.  As with the VA examination in 2010, there was no mention of any postservice injury which, on the other hand, the January 2009 VA examiner found to be of great significance.  The opinion of the examiner in 2009 set forth the Veteran's clinical history in detail, related the findings of postservice clinical studies, conducted a thorough examination of the Veteran, and based upon this the examiner in 2009 concluded that the Veteran's current right ankle disability was unrelated to his service-connected disability of the feet.  In other words, this opinion was that current disability of the right ankle was not caused by or a result of, or aggravated by, the Veteran's service-connected disability of the feet.  

Weighing the contrasting medical opinions, the Board is persuaded that the opinion of the examiner in January 2009 is more persuasive.  Thus, the Board concludes that the Veteran's current disability of the right ankle, in keeping with the opinion of the examiner in 2009, is unrelated to military service and unrelated to the Veteran's service-connected disability of the feet.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that any current right ankle disorder, or right ankle disorder which may have resolved but which existed at any time during this appeal, is related in any manner to the Veteran's period of active duty or is due to or aggravated by his service-connected bilateral pes planus or any other service-connected disorder or combined effect of any or all service-connected disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

Service connection for a right ankle disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


